          Case 1:17-cr-00548-PAC Document 201 Filed 11/27/19 Page 1 of 76



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------x
UNITED STATES OF AMERICA                                 :       S2 17 Cr. 548 (PAC)

                            -v-                          :

JOSHUA ADAM SCHULTE,                                     :

                             Defendant.                  :
---------------------------------------------------------x

                         DEFENDANT JOSHUA ADAM SCHULTE’S
                           PROPOSED JURY INSTRUCTIONS


                                                      Edward S. Zas
                                                      Allegra M. Glashausser
                                                      Federal Defenders of New York, Inc.
                                                      52 Duane Street, 10th Floor
                                                      New York, New York 10007
                                                      Tel.: (212) 417-8742

                                                      Sabrina P. Shroff
                                                      233 Broadway
                                                      New York, New York 10007

                                                     Counsel for Defendant Joshua Adam Schulte




TO:           GEOFFREY S. BERMAN, ESQ.
              United States Attorney
              Southern District of New York
              One St. Andrew’s Plaza
              New York, New York 10007
              Attn: Matthew Laroche, Sidhardha Kamaraju, and David Denton
                        Assistant United States Attorneys
           Case 1:17-cr-00548-PAC Document 201 Filed 11/27/19 Page 2 of 76



                                            TABLE OF CONTENTS

General Instructions ...................................................................................................... 2
Request No. 1 Count One: Illegal Gathering of National Defense Information,
18 U.S.C. § 793(b) .......................................................................................................... 3
Request No. 2 Count One: Elements of the Offense ..................................................... 4
Request No. 3 Count One: First Element(Defendant Copied or Took Document) ...... 5
Request No. 4 Count One: Second Element (Document Was Connected With
National Defense) .......................................................................................................... 6
Request No. 5: Count One: Third Element (Purpose of Obtaining National
Defense Information) ..................................................................................................... 8
Request No. 6 Count One: Fourth Element (Knowledge and Intent).......................... 9
Request No. 7 Count Two: Illegal Transmission of Lawfully Possessed National
Defense Information, 18 U.S.C. § 793(d) .................................................................... 11
Request No. 8 Count Two: Elements of the Offense .................................................. 12
Request No. 9 Count Two: First Element (Possession) .............................................. 13
Request No. 10 Count Two: Second Element (National Defense Information)......... 14
Request No. 11 Count Two: Third Element (Prejudice to United States) ................. 15
Request No. 12 Count Two: Fourth Element (Willfully Delivered Information) ...... 16
Request No. 13 Count Three: Illegal Transmission of Unlawfully Possessed
National Defense Information, 18 U.S.C. § 793(e) ..................................................... 17
Request No. 14 Count Three: Elements of the Offense .............................................. 18
Request No. 15 Count Three: First Element (Possession) ......................................... 19
Request No. 16 Count Three: Second Element (National Defense Information) ...... 20
Request No. 17 Count Three: Third Element (Prejudice to United States) .............. 21
Request No. 18 Count Three: Fourth Element (Willfully Delivered
Information) ................................................................................................................. 22
Request No. 19 Count Four: Illegal Transmission and Attemped Transmission
of Unlawfuly Possessed National Defense Information 18 U.S.C. § 793(e) .............. 23
Request No. 20 Count Four: Elements of the Offense................................................ 24
Request No. 21 Count Four: First Element (Possession) ........................................... 25
Request No. 22 Count Four: Second Element (National Defense Information)........ 26
Request No. 23 Count Four: Third Element (Prejudice to United States) ................ 27
Request No. 24 Count Four: Fourth Element (Willfully Delivered Information) ..... 28

                                                                i
           Case 1:17-cr-00548-PAC Document 201 Filed 11/27/19 Page 3 of 76



Request No. 25 Count Five: Unauthorized Access to a Computer to Obtain
Classified Information, 18 U.S.C. § 1030(a)(1) .......................................................... 29
Request No. 26 Count Five: Elements of the Offense ................................................ 31
Request No. 27 Count Five: First Element (Unauthorized Access of Computer) ..... 32
Request No. 28 Count Five: Second Element (Knowing Conduct) ............................ 33
Request No. 29 Count Five: Third Element (Obtaining Federal Information) ......... 34
Request No. 30 Count Five: Fourth Element (Reason to Believe Injury to the
United States) .............................................................................................................. 35
Request No. 31 Count Five: Fifth Element (Willful Communication)....................... 36
Request No. 32 Count Six: Theft of Government Property, 18 U.S.C. § 641 ............ 37
Request No. 33 Count Six: Elements of the Offense .................................................. 38
Request No. 34 Count Six: First Element (Property Belonged to United States) .... 39
Request No. 35 Count Six: Second Element (Defendant Stole or Knowingly
Converted Property) .................................................................................................... 40
Request No. 36 Count Six: Third Element (Intent).................................................... 41
Request No. 37 Count Six: Fourth Element (Value of Property) ............................... 42
Request No. 38 Count Seven: Unauthorized Access of a Computer to Obtain
Information From a Department or Agency of the United States, 18 U.S.C.
§ 1030(a)(2)(B) .............................................................................................................. 43
Request No. 39 Count Seven: Elements of the Offense.............................................. 44
Request No. 40 Count Seven: First Eement (Unauthorized Access of Computer) ... 45
Request No. 41 Count Seven: Second Element (Intentional conduct) ....................... 46
Request No. 42 Count Seven: Third Element (Obtaining Federal Information) ...... 48
Request No. 43 Count Eight: Causing Transmission of a Harmful Computer
Program, Information, Code, or Command, 18 U.S.C. § 1030(a)(5)(A) ..................... 49
Request No. 44 Count Eight: Elements of the Offense .............................................. 50
Request No. 45 Count Eight: First Element (Unauthorized Transmission) ............ 51
Request No. 46 Count Eight: Second Element (Intent to Cause Damage) .............. 52
Request No. 47 Third Element (Causing Damage) ................................................... 53
Request No. 48 Count Eight: Fourth Element (Harmful Consequences)................. 54
Request No. 49 Count Nine: Making False Statements, 18 U.SC. § 1001 ............... 55
Request No. 50 Count Nine: Elements of the Offense .............................................. 56
Request No. 51 Count Nine: First Element (Falsified Information) ......................... 57


                                                               ii
          Case 1:17-cr-00548-PAC Document 201 Filed 11/27/19 Page 4 of 76



Request No. 52 Count Nine: Second Element (Materiality) ...................................... 58
Request No. 53 Count Nine: Third Element (Ttrick, Scheme, or Device) ................. 59
Request No. 54 Count Nine: Fourth Element (Knowing and Willful Conduct) ........ 60
Request No. 55 Count Nine: Fifth Element (Matter Within Jurisdiction of the
United States Government) ........................................................................................ 61
Request No. 56 Count Ten: Obstruction of Justice, 18 U.S.C. § 1503 ....................... 62
Request No. 57 Count Ten: Elements of the Offense ................................................. 63
Request No. 58 Count Ten: First Element (Official Proceeding) ............................... 64
Request No. 59 Count Ten: Second Element (Knowledge) ........................................ 65
Request No. 60 Count Eleven: Third Element (Acted to Obstruct or Impede) ......... 66
Request No. 61: Count Eleven: Contempt of Court, 18 U.S.C. § 401(3) .................... 67
Request No. 62 Count Eleven: Elements of the offense ............................................. 68
Request No. 63 Count Eleven: First Element (Court Order) ..................................... 69
Request No. 64 Count Eleven: Second Element (Disregard of Orders) ..................... 70
Request No. 65 Count Eleven: Third Element (Willfully and Knowingly)................ 71




                                                         iii
          Case 1:17-cr-00548-PAC Document 201 Filed 11/27/19 Page 5 of 76



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------x
UNITED STATES OF AMERICA                                 :   S2 17 Cr. 548 (PAC)

                            -v-                          :

JOSHUA ADAM SCHULTE,                                     :

                             Defendant.                  :
---------------------------------------------------------x



              Joshua Adam Schulte respectfully requests that the Court include the

following in its charge to the jury:




                                                         1
       Case 1:17-cr-00548-PAC Document 201 Filed 11/27/19 Page 6 of 76



                               General Instructions

          The defense respectfully requests that the Court give its usual

instructions with respect to the following matters:

      Functions of Court and jury

      Statements of Court and counsel not evidence

      Indictment not evidence

      Witness credibility

      Bias and hostility

      Right to see exhibits and have testimony read during deliberations

      Requirement of unanimity of verdict

      Stipulations

      Expert witnesses

      Government as a party

      Law enforcement witnesses

      Burden of proof

      Presumption of innocence

      Venue

      Aiding and abetting




                                          2
       Case 1:17-cr-00548-PAC Document 201 Filed 11/27/19 Page 7 of 76



                                  Request No. 1

                                   COUNT ONE

   Illegal Gathering of National Defense Information, 18 U.S.C. § 793(b)

      Count One of the indictment charges the defendant with violating § 793(b) of

Title 18 of the United States Code, which provides:

      Whoever, for the purpose [of obtaining information respecting the national

      defense with intent or reason to believe that the information is to be used to

      the injury of the United States, or to the advantage of any foreign nation,]

      copies, takes, makes, or obtains … any sketch, photographic negative,

      blueprint, plan, map, model, instrument, appliance, document, writing, or

      note of anything connected with the national defense [is guilty of a crime].




                                          3
       Case 1:17-cr-00548-PAC Document 201 Filed 11/27/19 Page 8 of 76



                                  Request No. 2

                COUNT ONE: ELEMENTS OF THE OFFENSE

      In order to establish a violation of § 793(b), the government must prove all of

the following four elements beyond a reasonable doubt:

      First, that in or about 2016, the defendant copied, took, made, or obtained a

document, writing, or note.

      Second, that the document, writing, or note was connected with the national

defense of the United States.

      Third, that the defendant acted for the purpose of obtaining information

respecting the national defense of the United States.

      Fourth, that the defendant acted with the intent or with reason to believe

that the information would be used to the injury of the United States or to the

advantage of a foreign nation.




                                   AUTHORITY

          18 U.S.C. § 793(b); adapted from Sand, Instruction 29-9.




                                          4
       Case 1:17-cr-00548-PAC Document 201 Filed 11/27/19 Page 9 of 76




                                  Request No. 3

                     COUNT ONE: FIRST ELEMENT
               (DEFENDANT COPIED OR TOOK DOCUMENT)

      The first element that the government must prove beyond a reasonable doubt

is that the defendant copied, took, made, or obtained a document, writing, or note.




                                   AUTHORITY

          18 U.S.C. § 793(b); adapted from Sand, Instruction 29-10.




                                          5
       Case 1:17-cr-00548-PAC Document 201 Filed 11/27/19 Page 10 of 76



                                    Request No. 4

                 COUNT ONE: SECOND ELEMENT
       (DOCUMENT WAS CONNECTED WITH NATIONAL DEFENSE)

      The second element that the government must prove beyond a reasonable

doubt is that the document, writing, or note was connected with the national

defense of the United States.

      The government must prove that the item was directly and reasonably

connected with the national defense. The term “national defense” is a broad term

that refers to United States military and naval establishments and to all related

activities of national preparedness. The item need not be classified under security

criteria as long as you determine that the item has a reasonable and direct

connection with our national defense. On the other hand, the fact that an item was

classified does not automatically mean that the item was connected with the

national defense.

      To qualify as national defense information, the prosecution must also show

that it was closely held by the United States Government. In determining whether

material is “closely held,” you may consider whether it has been classified by

appropriate authorities and whether it remained classified on the dates pertinent to

the Indictment. Where the information has been made public by the United States

Government and is found in sources lawfully available to the general public, it is

not “closely held.” Similarly, where sources of information are lawfully available to

the public and the United States Government has made no effort to guard such

information, the information itself is not “closely held.” In deciding this issue, you


                                           6
      Case 1:17-cr-00548-PAC Document 201 Filed 11/27/19 Page 11 of 76



should examine the information, and also consider the testimony of witnesses who

testified as to their content and their significance and who described the purpose

and the use to which the information contained therein could be put.



                                       AUTHORITY

      Adapted from Sand, Instruction 29-11; Gorin v. United States, 312 U.S. 19

(1941); United States v. Soblen, 301 F.2d 236 (2d Cir. 1962).




                                          7
      Case 1:17-cr-00548-PAC Document 201 Filed 11/27/19 Page 12 of 76



                                   Request No. 5

                  COUNT ONE: THIRD ELEMENT
    (PURPOSE OF OBTAINING NATIONAL DEFENSE INFORMATION)

          The third element of Count One that the government must prove is that

the defendant acted for the purpose of obtaining information respecting the national

defense of the United States. I have already instructed you regarding the meaning

of “national defense.” That instruction applies here as well.




                                    AUTHORITY

    18 U.S.C. § 793(b).




                                          8
       Case 1:17-cr-00548-PAC Document 201 Filed 11/27/19 Page 13 of 76




                                     Request No. 6

                        COUNT ONE: FOURTH ELEMENT
                          (KNOWLEDGE AND INTENT)

      The final element of Count One that the government must establish beyond a

reasonable doubt is that the defendant acted with the intent or with reason to

believe that the information would be used to the injury of the United States or to

the advantage of a foreign nation.

      The government is required to prove that the defendant acted with criminal

intent—that is, that he acted in bad faith and with a deliberate purpose either to

disregard or disobey the law.

      In considering whether or not the defendant had the intent or reason to

believe that the information would be used to injure the United States, or to provide

an advantage to a foreign country, you may consider the nature of the information

involved. I emphasize that you must determine whether or not the defendant had

the intent that the information would be used against the United States, not just

that it could be so used.

      The government does not have to prove that the intent was both to injure the

United States and to provide an advantage to a foreign country—the statute reads

in the alternative. Further, the foreign country need not necessarily be an enemy of

the United States.

      If you find, therefore, that the defendant acted with the intent or with reason

to believe that the information would be used to injure the United States, or to


                                          9
       Case 1:17-cr-00548-PAC Document 201 Filed 11/27/19 Page 14 of 76



provide an advantage to a foreign country, the fourth element of the offense is

satisfied.

                                   AUTHORITY

    Adapted from Sand, Instruction 29-12; Gorin v. United States, 312 U.S. 19

(1941); United States v. Truong Dinh Hung, 629 F.2d 908 (4th Cir. 1980); United

States v. Lee, 589 F.2d 980 (9th Cir. 1979); United States v. Perkins, 47 C.M.R. 259,

1973 WL 14711 (A.F.C.M.R. 1973).




                                         10
       Case 1:17-cr-00548-PAC Document 201 Filed 11/27/19 Page 15 of 76



                                      Request No. 7

                              COUNT TWO
Illegal Transmission of Lawfully Possessed National Defense Information,
                            18 U.S.C. § 793(d)

       Count Two of the indictment charges the defendant with violating section

793(d) of Title 18 of the United States Code, which provides:

       Whoever, lawfully having possession of, access to, control over, or being

entrusted with any document, writing, . . . or note relating to the national defense,

or information relating to the national defense which information the possessor has

reason to believe could be used to the injury of the United States or to the

advantage of any foreign nation, willfully communicates, delivers, transmits, or

causes to be communicated, delivered, or transmitted, … the same to any person not

entitled to receive it [is guilty of a crime].




                                             11
      Case 1:17-cr-00548-PAC Document 201 Filed 11/27/19 Page 16 of 76




                                   Request No. 8

                  COUNT TWO: ELEMENTS OF THE OFFENSE

      In order to establish a violation of § 793(d), the government must prove all of

the following elements beyond a reasonable doubt:

      First, that the defendant had lawful possession of, access to, or control over,

or was entrusted with, a document, writing, or note.

      Second, that the document, writing, or note was related to the national

defense, or contained information relating to the national defense.

      Third, that the defendant had reason to believe that the document or

information could be used to the injury of the United States or to the advantage of a

foreign nation.

      Fourth, that in or about 2016, the defendant willfully communicated,

delivered, transmitted, or caused to be communicated, delivered, or transmitted, the

document or information to a person who was not entitled to receive it.




                                   AUTHORITY

      18 U.S.C. § 793(d); adapted from Sand, Instruction 29-21.




                                         12
       Case 1:17-cr-00548-PAC Document 201 Filed 11/27/19 Page 17 of 76



                                   Request No. 9

                         COUNT TWO: FIRST ELEMENT
                               (POSSESSION)

       The first element of Count Two that the government must prove beyond a

reasonable doubt is that the defendant had lawful possession of, access to, or control

over, or was entrusted with, a document, writing, note, or information.

       The word “possession” is a commonly used and commonly understood word.

Basically it means the act of having or holding property or the detention of property

in one’s power or command. Possession may mean actual physical possession or

constructive possession. A person has constructive possession of something if he

knows where it is and can get it any time he wants, or otherwise can exercise

control over it.

       A person has lawful possession of something if he is entitled to have it.




                                    AUTHORITY

    Adapted from Sand, Instruction 29-22.




                                          13
      Case 1:17-cr-00548-PAC Document 201 Filed 11/27/19 Page 18 of 76



                                    Request No. 10

                      COUNT TWO: SECOND ELEMENT
                    (NATIONAL DEFENSE INFORMATION)

      The second element of Count Two that the government must prove beyond a

reasonable doubt is that the document, note, or information in question was related

to the national defense of the United States.

      I already instructed you regarding the meaning of “national defense.” That

instruction applies here as well.




                                    AUTHORITY

          Adapted from Sand, Instruction 29-23.




                                         14
      Case 1:17-cr-00548-PAC Document 201 Filed 11/27/19 Page 19 of 76



                                  Request No. 11

                        COUNT TWO: THIRD ELEMENT
                      (PREJUDICE TO UNITED STATES)

      The third element of Count Two that the government must establish beyond

a reasonable doubt is that the defendant had reason to believe that the information

could be used to the injury of the United States or to the advantage of a foreign

nation.

      “Reason to believe” means that the defendant knew facts from which he

concluded or reasonably should have concluded that the information could be used

to injure the United States or to the advantage of a foreign nation. In considering

whether or not the defendant had reason to believe that the information could be

used to the injury of the United States or to the advantage of a foreign nation, you

may consider the nature of the information involved. For this Count, unlike Count

One, you need not determine that the defendant had reason to believe that the

information would be used against the United States, only that it could be so used.




                                   AUTHORITY

          Adapted from Sand, Instruction 29-24.




                                         15
      Case 1:17-cr-00548-PAC Document 201 Filed 11/27/19 Page 20 of 76



                                  Request No. 12

                      COUNT TWO: FOURTH ELEMENT
                  (WILLFULLY DELIVERED INFORMATION)

      The fourth element of Count Two that the government must establish beyond

a reasonable doubt is that the defendant willfully communicated or transmitted the

document or information in question to a person not entitled to receive it.

      The word “person” includes a corporation, company, association, firm,

partnership, society, and joint stock company, as well as an individual.

      In deciding whether a person was entitled to receive a document or

information, you may consider all the evidence introduced at trial, including any

evidence concerning the classification status of the document or testimony

concerning limitations on access to the document.

      An act is done willfully if it is done voluntarily and intentionally and with the

specific intent to do something the law forbids, that is to say, with a bad purpose

either to disobey or disregard the law.

      The government need not prove that the defendant actually delivered the

document or information—it is enough to prove that the defendant merely

attempted to do so. Further, the government need not prove that the defendant did

the act himself—it is enough to prove that he caused the act to be done.



                                    AUTHORITY

          Adapted from Sand, Instruction 29-25; 1 U.S.C. § 1 (defining “person”).




                                          16
       Case 1:17-cr-00548-PAC Document 201 Filed 11/27/19 Page 21 of 76



                                     Request No. 13

                               COUNT THREE:
       Illegal Transmission of Unlawfully Possessed National Defense
                       Information, 18 U.S.C. § 793(e)

       Count Three charges the defendant with violating § 793(e) of Title 18 of the

United States Code, which provides:

       Whoever having unauthorized possession of, access to, or control over any

document, writing, . . . or note relating to the national defense, or information

relating to the national defense which information the possessor has reason to

believe could be used to the injury of the United States or to the advantage of any

foreign nation, willfully communicates, delivers, transmits, or causes to be

communicated, delivered, or transmitted, … the same to any person not entitled to

receive it [is guilty of a crime].




                                          17
      Case 1:17-cr-00548-PAC Document 201 Filed 11/27/19 Page 22 of 76



                                   Request No. 14

                  COUNT THREE: ELEMENTS OF THE OFFENSE

      In order to establish a violation of § 793(e), the government must prove all of

the following four elements beyond a reasonable doubt:

      First, that the defendant had unauthorized possession of, access to, or control

over the document, writing, note, or information in question.

      Second, that the document, writing, note, or information in question was

related to the national defense.

      Third, that the defendant had reason to believe that the document or

information could be used to the injury of the United States or to the advantage of a

foreign nation.

      Fourth, that in or about May 2016, the defendant willfully communicated (or

delivered or transmitted or caused to be communicated, delivered, or transmitted)

the document or information to a person who was not entitled to receive it.




                                   AUTHORITY

          Adapted from Sand, Instruction 29-21.




                                         18
      Case 1:17-cr-00548-PAC Document 201 Filed 11/27/19 Page 23 of 76



                                  Request No. 15

                        COUNT THREE: FIRST ELEMENT
                               (POSSESSION)

      The first element of Count Three that the government must prove beyond a

reasonable doubt is that the defendant had unauthorized possession of (or control

over or access to) the document, writing, note, or information in question.

      I instructed you already about the meaning of “possession.” That instruction

applies here as well.




                                   AUTHORITY

          Adapted from Sand, Instruction 29-22.




                                         19
      Case 1:17-cr-00548-PAC Document 201 Filed 11/27/19 Page 24 of 76



                                  Request No. 16

                    COUNT THREE: SECOND ELEMENT
                   (NATIONAL DEFENSE INFORMATION)

      The second element of Count Three that the government must prove beyond

a reasonable doubt is that the document or information in question was connected

with the national defense of the United States.

      I previously instructed you regarding the meaning of “national defense.”

Those instructions apply here as well.




                                   AUTHORITY

          Adapted from Sand, Instruction 29-23.




                                         20
      Case 1:17-cr-00548-PAC Document 201 Filed 11/27/19 Page 25 of 76



                                  Request No. 17

                        COUNT THREE: THIRD ELEMENT
                        (PREJUDICE TO UNITED STATES)

      The third element of Count Three that the government must establish

beyond a reasonable doubt is that the defendant had reason to believe that the

information could be used to the injury of the United States or to the advantage of a

foreign nation.

      I instructed you earlier what “reason to believe” requires. That instruction

applies here as well.




                                   AUTHORITY

          Adapted from Sand, Instruction 29-23.




                                         21
       Case 1:17-cr-00548-PAC Document 201 Filed 11/27/19 Page 26 of 76



                                    Request No. 18

                       COUNT THREE: FOURTH ELEMENT
                    (WILLFULLY DELIVERED INFORMATION)

       The fourth element of Count Three that the government must establish

beyond a reasonable doubt is that the defendant willfully communicated or

transmitted the document or information in question to a person not entitled to

receive it.

       In deciding whether a person was entitled to receive information, you may

consider all the evidence introduced at trial, including any evidence concerning the

classification status of the document or testimony concerning limitations on access

to the document.

       An act is done willfully if it is done voluntarily and intentionally and with the

specific intent to do something the law forbids, that is to say, with a bad purpose

either to disobey or disregard the law.

       The government need not prove that the defendant actually delivered the

information himself—it is enough to prove that he caused the act to be done.




                                     AUTHORITY

              Adapted from Sand, Instruction 29-25.




                                           22
       Case 1:17-cr-00548-PAC Document 201 Filed 11/27/19 Page 27 of 76



                                   Request No. 19

                             COUNT FOUR:
Illegal Transmission and Attempted Transmission of Unlawfully Possessed
             National Defense Information, 18 U.S.C. § 793(e)

      Count Four charges the defendant with violating § 793(e) of Title 18 of the

United States Code, which provides:

      Whoever having unauthorized possession of, access to, or control over any

document, writing, … or note relating to the national defense, or information

relating to the national defense which information the possessor has reason to

believe could be used to the injury of the United States or to the advantage of any

foreign nation, willfully communicates, delivers, transmits or causes to be

communicated, delivered, or transmitted, or attempts to communicate, deliver,

transmit, or cause to be communicated, delivered, or transmitted the same to any

person not entitled to receive it … [shall be guilty of a crime].




                                           23
       Case 1:17-cr-00548-PAC Document 201 Filed 11/27/19 Page 28 of 76



                                          Request No. 20

                    COUNT FOUR: ELEMENTS OF THE OFFENSE

       In order to establish a violation of § 793(e), the government must prove all of

the following four elements beyond a reasonable doubt:

       First, that the defendant had unauthorized possession of, access to, or control

over the document, writing, note, or information in question.

       Second, that the document, writing, note, or information was related to the

national defense.

       Third, that the defendant had reason to believe that the document, writing,

note, or information could be used to the injury of the United States or to the

advantage of a foreign nation.

       Fourth, that the defendant willfully communicated, delivered, transmitted, or

caused to be communicated, delivered, transmitted, or attempted to communicate,

deliver, transmit, or cause to be communicated, delivered, or transmitted the same

to a person not entitled to receive it.




                                     AUTHORITY

    Adapted from Sand, Instruction 29-21.




                                             24
       Case 1:17-cr-00548-PAC Document 201 Filed 11/27/19 Page 29 of 76



                                    Request No. 21

               COUNT FOUR: FIRST ELEMENT (POSSESSION)

      The first element of Count Four that the government must prove beyond a

reasonable doubt is that the defendant had unauthorized possession of, access to, or

control over the document, writing, note, or information in question.

      I already instructed you on the meaning of the word “possession.” That

instruction applies here as well.

      A person has unauthorized possession of something if he is not entitled to

have it.




                                    AUTHORITY

    Adapted from Sand, Instruction 29-22.




                                         25
      Case 1:17-cr-00548-PAC Document 201 Filed 11/27/19 Page 30 of 76



                                   Request No. 22

                      COUNT FOUR: SECOND ELEMENT
                    (NATIONAL DEFENSE INFORMATION)

      The second element of Count Four that the government must prove beyond a

reasonable doubt is that the document, writing, note, or information in question

was connected with the national defense of the United States.

      I have already instructed you on the meaning of “national defense.” Those

instructions apply here as well.




                                   AUTHORITY

   Adapted from Sand, Instruction 29-23.




                                         26
      Case 1:17-cr-00548-PAC Document 201 Filed 11/27/19 Page 31 of 76



                                     Request No. 23

                       COUNT FOUR: THIRD ELEMENT
                      (PREJUDICE TO UNITED STATES)

      The third element of Count Four that the government must establish beyond

a reasonable doubt is that the defendant had reason to believe that the document,

writing, note, or information could be used to the injury of the United States or to

the advantage of a foreign nation.




                                     AUTHORITY

    Adapted from Sand, Instruction 29-24.




                                          27
        Case 1:17-cr-00548-PAC Document 201 Filed 11/27/19 Page 32 of 76



                                  Request No. 24

                      COUNT FOUR: FOURTH ELEMENT
                   (WILLFULLY DELIVERED INFORMATION)

        The fourth element of Count Four that the government must establish

beyond a reasonable doubt is that the defendant willfully communicated or

transmitted the document, writing, note, or information in question to a person

entitled to receive it.

        In deciding whether a person was entitled to receive the document or

information, you may consider all the evidence introduced at trial, including any

evidence concerning the classification status of the document or testimony

concerning limitations on access to the document.

        For this Count, the government need not prove that the defendant actually

delivered or transmitted the information—it is enough to prove that the defendant

merely attempted to do so. Further, the government need not prove that the

defendant did the act himself—it is enough to prove that he caused the act to be

done.




                                    AUTHORITY

    Adapted from Sand, Instruction 29-25.




                                         28
       Case 1:17-cr-00548-PAC Document 201 Filed 11/27/19 Page 33 of 76



                                     Request No. 25

                             COUNT FIVE:
 Unauthorized Access to a Computer to Obtain Classified Information, 18
                           U.S.C. § 1030(a)(1)

       Count Five charges that the defendant knowingly accessed a government

computer without authorization and exceeded his authorized access, and thereby

obtained classified information from a government agency, and, with reason to

believe that the information could be used to the injury of the United States or to

the advantage of any foreign nation, willfully communicated or delivered the

information to a person not entitled to receive it.

       The relevant statute on this subject is § 1030(a)(1) of Title 18 of the United

States Code. It provides:

       [Whoever] having knowingly accessed a computer without authorization or

exceeding authorized access, and by means of such conduct having obtained

information that has been determined by the United States Government pursuant

to an Executive order . . . to require protection against unauthorized disclosure for

reasons of national defense or foreign relations, . . . with reason to believe that such

information so obtained could be used to the injury of the United States, or to the

advantage of any foreign nation, willfully communicates, delivers, transmits, or

causes to be communicated, delivered, or transmitted, or attempts to communicate,

deliver, transmit, or cause to be communicated, delivered, or transmitted the same

to any person not entitled to receive it ... [shall be guilty of a crime].




                                            29
  Case 1:17-cr-00548-PAC Document 201 Filed 11/27/19 Page 34 of 76



                           AUTHORITY

18 U.S.C. § 1030(a)(1).




                                30
       Case 1:17-cr-00548-PAC Document 201 Filed 11/27/19 Page 35 of 76




                                  Request No. 26

                  COUNT FIVE: ELEMENTS OF THE OFFENSE

      In order to prove the defendant guilty of Count Five, the government must

establish each of the following five elements beyond a reasonable doubt:

      First, that the defendant accessed a computer without authorization or

exceeded authorized access;

      Second, that the defendant knowingly accessed that computer outside of the

scope of his authority.

      Third, that by means of this conduct, the defendant obtained information

that was determined by the United States Government under an Executive order to

require protection against unauthorized disclosure for reasons of national defense or

foreign relations.

      Fourth, that the defendant had reason to believe that the information so

obtained could be used to the injury of the United States or to the advantage of a

foreign nation;

      Fifth, that the defendant willfully communicated, delivered, transmitted, or

caused to be communicated, delivered, or transmitted, or attempted to

communicate, deliver, transmit, or cause to be communicated, delivered, or

transmitted the information to a person not entitled to receive it.

                                    AUTHORITY

      Adapted from Sand, Instruction 40A-3.



                                          31
      Case 1:17-cr-00548-PAC Document 201 Filed 11/27/19 Page 36 of 76



                                  Request No. 27

                        COUNT FIVE: FIRST ELEMENT
                   (UNAUTHORIZED ACCESS OF COMPUTER)

      The first element of Count Five that the government must prove beyond a

reasonable doubt is that the defendant accessed a computer without authorization,

or exceeded his authority in accessing the information in question. A “computer”

means “an electronic, magnetic, optical, electromechanical, or other high speed data

processing device performing logical, arithmetic, or storage functions, and includes

any data storage facility or communications facility directly related to or operating

in conjunction with such device.” The term “computer” does not include an

automated typewriter or typesetter, a portable hand-held calculator, or other

similar devices.

      In this case, the government charges that the defendant, while authorized to

access a government computer, exceeded his authority in accessing the information

in question. This requires the government to prove beyond a reasonable doubt that

the defendant used his authorized access to a computer to obtain information in the

computer that the defendant was not entitled to obtain for any purpose. An

individual does not exceed authorized access when he accesses a computer to obtain

information he is authorized to access—even if he does so for an improper purpose.

                                   AUTHORITY

    United States v. Valle, 807 F.3d 508 (2d Cir. 2015); adapted from Sand,

Instruction 40A-4.




                                          32
      Case 1:17-cr-00548-PAC Document 201 Filed 11/27/19 Page 37 of 76



                                   Request No. 28

                       COUNT FIVE: SECOND ELEMENT
                           (KNOWING CONDUCT)

      The second element of Count Five is that the defendant acted knowingly in

accessing a computer outside the scope of his authority. “Knowingly” means to act

voluntarily and deliberately, rather than mistakenly or inadvertently. This guilty

knowledge cannot be established by demonstrating that the defendant was merely

negligent or foolish. The question of whether a person acted knowingly is a question

of fact for you to determine, like any other fact question. The question involves one’s

state of mind. The ultimate fact of intent, though subjective, may be established by

circumstantial evidence, based upon a person’s outward manifestations, his words,

his conduct, his acts and all the surrounding circumstances disclosed by the

evidence and the rational or logical inferences that may be drawn from them.

      As a practical matter, then, in order to sustain the charge against the

defendant, the government must establish beyond a reasonable doubt that he knew

that his accessing of a computer was outside the scope of authority granted, but did

so anyway. If you find that the defendant believed that he had authorization to

access a computer in the manner described, even if that belief was mistaken, you

should acquit the defendant.

                                    AUTHORITY

          Adapted from Sand, Instruction 40A-5.




                                          33
      Case 1:17-cr-00548-PAC Document 201 Filed 11/27/19 Page 38 of 76




                                   Request No. 29

                      COUNT FIVE: THIRD ELEMENT
                   (OBTAINING FEDERAL INFORMATION)

      The third element of Count Five is that the defendant used his computer

access to obtain information that was determined by the United States Government

by Executive Order to require protection against unauthorized disclosure for

reasons of national defense or foreign relations.




                                    AUTHORITY

          Adapted from Sand, Instruction 40A-6.




                                          34
      Case 1:17-cr-00548-PAC Document 201 Filed 11/27/19 Page 39 of 76



                                 Request No. 30

                  COUNT FIVE: FOURTH ELEMENT
         (REASON TO BELIEVE INJURY TO THE UNITED STATES)

      The fourth element of Count Five is that, at the time he allegedly obtained

the information in question, the defendant had reason to believe that the

information obtained could be used to injure the United States or give advantage to

a foreign nation.




                                  AUTHORITY

          Adapted from Sand, Instruction 40A-6.




                                         35
       Case 1:17-cr-00548-PAC Document 201 Filed 11/27/19 Page 40 of 76



                                       Request No. 31

                            COUNT FIVE: FIFTH ELEMENT
                            (WILLFUL COMMUNICATION)

              The fifth and final element of Count Five is that the defendant willfully

communicated, delivered, transmitted, or caused to be communicated, delivered, or

transmitted, or attempted to communicate, deliver, transmit, or cause to be

communicated, delivered, or transmitted, the information to a person not entitled to

receive it.

              Once again, as I instructed you earlier, an act is done willfully only if it is

done voluntarily and intentionally and with the specific intent to do something the

law forbids, that is to say, with a bad purpose either to disobey or disregard the law.




                                        AUTHORITY

              Adapted from Sand, Instruction 40A-7.




                                              36
       Case 1:17-cr-00548-PAC Document 201 Filed 11/27/19 Page 41 of 76



                                   Request No. 32

                                COUNT SIX:
                 Theft of Government Property, 18 U.S.C. § 641

      Count Six charges the defendant with violating § 641 of Title 18 of the United

States Code. That section provides in relevant part:

      Whoever embezzles, steals, purloins, or knowingly converts to his use or the

use of another, or without authority, sells, conveys, or disposes of any record,

voucher, money, or thing of value of the United States or of any department or

agency thereof, or any property made or being made under contract for the United

States or any department or agency thereof [shall be guilty of a crime].




                                          37
      Case 1:17-cr-00548-PAC Document 201 Filed 11/27/19 Page 42 of 76



                                  Request No. 33

                 COUNT SIX: ELEMENTS OF THE OFFENSE

      In order to prove the defendant guilty of stealing or knowingly converting

something of value belonging to the United States Government, the government

must prove each of the following elements beyond a reasonable doubt:

      First, that the property described in the Indictment belonged to the United

States government;

      Second, that the defendant stole or knowingly converted that property;

      Third, that the defendant acted knowingly and willfully with the intent to

deprive the government of the use and benefit of its property; and

      Fourth, that the value of the property was greater than $1,000.




                                   AUTHORITY

          Adapted from Sand, Instruction 23A-2.




                                         38
      Case 1:17-cr-00548-PAC Document 201 Filed 11/27/19 Page 43 of 76



                                   Request No. 34

                     COUNT SIX: FIRST ELEMENT
               (PROPERTY BELONGED TO UNITED STATES)

      The first element of Count Six that the government must prove beyond a

reasonable doubt is that the property described in the Indictment belonged to the

United States Government.

      To satisfy this element, the government must prove that the information

allegedly stolen was a “thing of value of the United States.” That means that at the

time the information was allegedly stolen or knowingly converted the United States

Government or an agency of the United States Government had either title to,

possession of, or control over the information.




                                    AUTHORITY

          Adapted from Sand, Instruction 23A-3.




                                          39
      Case 1:17-cr-00548-PAC Document 201 Filed 11/27/19 Page 44 of 76



                                  Request No. 35

                 COUNT SIX: SECOND ELEMENT
    (DEFENDANT STOLE OR KNOWINGLY CONVERTED PROPERTY)

      The second element of Count Six is that the defendant stole or knowingly

converted the property.

      To steal means to take someone else’s property or information without the

owner’s consent and with the intent to deprive the owner of the value of that

property or information.

      To knowingly convert property means to use the property in an unauthorized

manner in a way that seriously interfered with the government’s right to use and

control its own property, knowing that the property belonged to the United States,

and knowing that such use was unauthorized.




                                   AUTHORITY

          Adapted from Sand, Instruction 23A-4.




                                         40
      Case 1:17-cr-00548-PAC Document 201 Filed 11/27/19 Page 45 of 76



                                  Request No. 36

                    COUNT SIX: THIRD ELEMENT (INTENT)

      The third element of Count Six is that the defendant acted knowingly and

willfully with the intent to deprive the government of the use and benefit of its

property.

      As you know by now, to act knowingly means to act intentionally and

voluntarily, and not because of ignorance, mistake, accident or carelessness.

      To act willfully means to act with knowledge that one’s conduct is unlawful

and with the intent to do something the law forbids, that is to say with the bad

purpose to disobey or disregard the law.

      Whether the defendant acted knowingly and willfully may be proven by the

defendant’s conduct and by all of the circumstances surrounding the case.




                                   AUTHORITY

            Adapted from Sand, Instruction 23A-5.




                                           41
      Case 1:17-cr-00548-PAC Document 201 Filed 11/27/19 Page 46 of 76



                                  Request No. 37

                       COUNT SIX: FOURTH ELEMENT
                          (VALUE OF PROPERTY)

      The fourth and final element the government must prove beyond a

reasonable doubt is that the value of the property or information stolen or

knowingly converted was greater than $1,000.

      The word “value” means face, par or market value, or cost price, either

wholesale or retail, whichever is greater. “Market value” means the price a willing

buyer would pay a willing seller at the time the property was stolen.




                                   AUTHORITY

          Adapted from Sand, Instruction 23A-6.




                                         42
       Case 1:17-cr-00548-PAC Document 201 Filed 11/27/19 Page 47 of 76



                                   Request No. 38

                            COUNT SEVEN:
    Unauthorized Aaccess of a Computer to Obtain Information From a
    Department or Agency of the United States, 18 U.S.C. § 1030(a)(2)(B)

      Count Seven charges that the defendant illegally accessed a computer

without authorization or exceeded his authorized access, and thereby obtained

information from a department or agency of the United States. The relevant statute

on this subject is § 1030(a)(2) of Title 18 of the United States Code. It provides:

      [Whoever] intentionally accesses a computer without authorization or exceeds

authorized access, and by means of such conduct obtains . . . information from any

department or agency of the United States . . . [shall be guilty of a crime].




                                           43
      Case 1:17-cr-00548-PAC Document 201 Filed 11/27/19 Page 48 of 76



                                  Request No. 39

               COUNT SEVEN: ELEMENTS OF THE OFFENSE

      In order to prove the defendant guilty of this crime, the government must

establish each of the following three elements beyond a reasonable doubt:

      First, that the defendant accessed a computer without authorization or

exceeded his authorized access;

      Second, that the defendant acted intentionally;

      Third, that by means of this conduct the defendant obtained information from

a department or agency of the United States.




                                  AUTHORITY

          Adapted from Sand, Instruction 40A-8.




                                        44
      Case 1:17-cr-00548-PAC Document 201 Filed 11/27/19 Page 49 of 76



                                  Request No. 40

                     COUNT SEVEN: FIRST ELEMENT
                 (UNAUTHORIZED ACCESS OF COMPUTER)

      The first element of Count Seven is that the defendant accessed a computer

without authorization or exceeded his authorized accessed. I already defined the

term “computer” for you.

      A person accesses a computer “without authorization” if he or she has not

received permission to use the computer for any purpose, or when his or her

employer has revoked permission to access the computer and the person uses the

computer anyway. A person “exceeds authorized access” when he or she is

authorized to access a computer for some purposes, but uses that access to obtain

information that he is not allowed to obtain for any purpose.




                                   AUTHORITY

          Adapted from Sand, Instruction 40A-11; United States v. Valle, 807 F.3d

508 (2d Cir. 2015).




                                         45
       Case 1:17-cr-00548-PAC Document 201 Filed 11/27/19 Page 50 of 76



                                   Request No. 41

                      COUNT SEVEN: SECOND ELEMENT
                         (INTENTIONAL CONDUCT)

      The second element of Count Seven is that the defendant acted intentionally

in accessing a computer without authority or outside the scope of his authority.

“Intentionally” means to act deliberately and purposefully. That is, the defendant’s

acts must have been the product of defendant’s conscious objective, rather than the

product of a mistake or accident. The question of whether a person acted

intentionally is a question of fact for you to determine, like any other fact question.

The question involves one’s state of mind. Direct proof of intent is almost never

available. It would be a rare case when it could be shown that a person wrote or

stated that as of a given time in the past he committed an act intentionally. Such

proof is not required. The ultimate fact of intent, though subjective, may be

established by circumstantial evidence, based upon a person’s outward

manifestations, his words, his conduct, his acts and all the surrounding

circumstances disclosed by the evidence and the rational or logical inferences that

may be drawn from them.

      As a practical matter, then, in order to prove Count Six, the government

must establish beyond a reasonable doubt that the defendant knew that his

accessing of a computer was unauthorized or outside the scope of authority granted,

but did so anyway. To conclude on this element, if you find that the defendant did

not know he was acting outside the scope of authority, or if he did not intentionally

access the computer beyond his authority, then you must acquit the defendant.


                                           46
Case 1:17-cr-00548-PAC Document 201 Filed 11/27/19 Page 51 of 76




                          AUTHORITY

   Adapted from Sand, Instruction 40A-12.




                               47
      Case 1:17-cr-00548-PAC Document 201 Filed 11/27/19 Page 52 of 76



                                  Request No. 42

                      COUNT SEVEN: THIRD ELEMENT
                   (OBTAINING FEDERAL INFORMATION)

      The third element of Count Seven is that the defendant obtained information

contained in a computer of any department or agency of the United States. The

Central Intelligence Agency is a department or agency of the United States.

However, it is for you to determine if the government has proven, beyond a

reasonable doubt, that the defendant, in excess of his authority, obtained

information contained in a computer of the Central Intelligence Agency.




                                   AUTHORITY

          Adapted from Sand, Instruction 40A-14.




                                         48
       Case 1:17-cr-00548-PAC Document 201 Filed 11/27/19 Page 53 of 76



                                  Request No. 43

                            COUNT EIGHT:
   Causing Transmission of a Harmful Computer Program, Information,
              Code, or Command, 18 U.S.C. § 1030(a)(5)(A)

      The relevant statute on this subject is section 1030(a)(5)(A) of Title 18 of the

United States Code. It provides: “[Whoever] knowingly causes the transmission of a

program, information, code, or command, and as a result of such conduct,

intentionally causes damage without authorization, to a protected computer [shall

be guilty of a crime].”




                                          49
      Case 1:17-cr-00548-PAC Document 201 Filed 11/27/19 Page 54 of 76



                                 Request No. 44

               COUNT EIGHT: ELEMENTS OF THE OFFENSE

      In order to prove the defendant guilty of Count Eight the government must

establish each of the following four elements beyond a reasonable doubt:

      First, that the defendant knowingly caused the unauthorized transmission of

a program, information, code, or command to a protected computer;

      Second, that the defendant caused the transmission of the program,

information, code, or command with the intent to damage or deny services to a

computer or computer system;

      Third, that the defendant thereby caused damage, as I will define that term

for you; and

      Fourth, that the defendant’s actions resulted in damage to a computer system

operated by the CIA.




                                  AUTHORITY

          Adapted from Sand, Instruction 40A-31.




                                        50
      Case 1:17-cr-00548-PAC Document 201 Filed 11/27/19 Page 55 of 76



                                  Request No. 45

                        COUNT EIGHT: FIRST ELEMENT
                       (UNAUTHORIZED TRANSMISSION)

      The first element of Count Eight is that the defendant knowingly caused the

unauthorized transmission of a program, information, code, or command to a

protected computer.

      I have already explained to you what a “computer” means. A “protected

computer” means a computer that was used exclusively by the U.S. Government.

      This element requires that the government prove that the defendant’s alleged

transmission of the computer program, information, code, or command was

“unauthorized.” This means that the transmission occurred without the permission

of the person or entity who owns or is responsible for the computer receiving the

transmitted program.

      This element also requires that the government prove that the defendant

transmitted the program knowingly. As I explained earlier, a person acts knowingly

if he acts intentionally and voluntarily, and not because of ignorance, mistake,

accident or carelessness.



                                   AUTHORITY

          Adapted from Sand, Instruction 40A-32.




                                         51
      Case 1:17-cr-00548-PAC Document 201 Filed 11/27/19 Page 56 of 76



                                    Request No. 46

                      COUNT EIGHT: SECOND ELEMENT
                        (INTENT TO CAUSE DAMAGE)

       The second element that the government must prove beyond a reasonable

doubt is that the defendant caused the transmission of the program, command, or

code with the intent to cause damage, as I will define that term for you. To act with

“intent” means to act deliberately and purposefully. That is, the defendant’s acts

must have been the product of defendant’s conscious objective, rather than the

product of a mistake or accident.




                                    AUTHORITY

          Adapted from Sand, Instruction 40A-33.




                                         52
      Case 1:17-cr-00548-PAC Document 201 Filed 11/27/19 Page 57 of 76



                                   Request No. 47

                    THIRD ELEMENT (CAUSING DAMAGE)

      The third element the government must prove beyond a reasonable doubt is

that by transmitting the program, code, or command, the defendant caused damage.

      For the purposes of Count Eight, “damage” means any impairment to the

integrity or availability of data, a program, a system, or information.




                                    AUTHORITY

          Adapted from Sand, Instruction 40A-34.




                                          53
       Case 1:17-cr-00548-PAC Document 201 Filed 11/27/19 Page 58 of 76



                                  Request No. 48

   COUNT EIGHT: FOURTH ELEMENT (HARMFUL CONSEQUENCES)

      The fourth element of Count Eight that the government must prove beyond a

reasonable doubt is that the defendant’s actions disrupted a computer system used

by or for a government agency in furtherance of national defense or national

security.




                                   AUTHORITY

            Adapted from Sand, Instruction 40A-35.




                                        54
        Case 1:17-cr-00548-PAC Document 201 Filed 11/27/19 Page 59 of 76



                                   Request No. 49

                                 COUNT NINE:
                     Making False Statements, 18 U.S.C. § 1001

           The relevant statute on this subject is section 1001(a) of Title 18 of the

United States Code. It provides:

   [W]hoever, in any matter within the jurisdiction of the executive, legislative, or

   judicial branch of the Government of the United States, knowingly and

   willfully—

   (1) falsifies, conceals, or covers up by any trick, scheme, or device a material fact;

   (2) makes any materially false, fictitious or fraudulent statement or

   representation;

   or

   (3) makes or uses any false writing or document knowing the same to contain

   any materially false, fictitious or fraudulent statement or entry

 shall be [guilty of a crime].




                                           55
       Case 1:17-cr-00548-PAC Document 201 Filed 11/27/19 Page 60 of 76



                                   Request No. 50

                 COUNT NINE: ELEMENTS OF THE OFFENSE

       In order to prove the defendant guilty of Count Nine, the government must

prove beyond a reasonable doubt:

       First, that on or about the date specified in the indictment, the defendant

falsified a material fact;

       Second, that the fact falsified was material;

       Third, that defendant did so by trick, scheme, or device;

       Fourth, that defendant acted knowingly and willfully; and

       Fifth, that the falsification was with respect to a matter within the

jurisdiction of the government of the United States.




                                    AUTHORITY

           Adapted from Sand, Instruction 36-3.




                                          56
      Case 1:17-cr-00548-PAC Document 201 Filed 11/27/19 Page 61 of 76



                                  Request No. 51

                       COUNT NINE: FIRST ELEMENT
                        (FALSIFIED INFORMATION)

      The first element the government must prove beyond a reasonable doubt is

that the defendant falsified a fact. These words almost define themselves. To

“falsify” means to make an untrue statement that is untrue at the time made and is

known to be untrue at the time made.




                                   AUTHORITY

          Adapted from Sand, Instruction 36-4.




                                         57
       Case 1:17-cr-00548-PAC Document 201 Filed 11/27/19 Page 62 of 76



                                   Request No. 52

             COUNT NINE: SECOND ELEMENT (MATERIALITY)

      The second element the government must prove beyond a reasonable doubt is

that the fact falsified was material.

      A fact is material if it was capable of influencing the government’s decisions

or activities. However, proof of actual reliance on the statement by the government

is not required.




                                    AUTHORITY

          Adapted from Sand, Instruction 36-5.




                                         58
       Case 1:17-cr-00548-PAC Document 201 Filed 11/27/19 Page 63 of 76



                                   Request No. 53

                        COUNT NINE: THIRD ELEMENT
                        (TRICK, SCHEME, OR DEVICE)


      The third element the government must prove beyond a reasonable doubt is

that the defendant falsified by trick, scheme, or device. This language is almost self-

explanatory. A scheme is a plan for the accomplishment of an object. A trick or

device is a deceptive act or strategy calculated to deceive other persons.

      Whether the defendant’s behavior amounted to a trick, scheme, or device is a

question for you, as finders of the facts to decide. It is the government’s burden with

respect to this element to prove beyond a reasonable doubt that the defendant

falsified a material fact by trick, scheme, or device.




                                     AUTHORITY

           Adapted from Sand, Instruction 36-6.




                                           59
      Case 1:17-cr-00548-PAC Document 201 Filed 11/27/19 Page 64 of 76



                                  Request No. 54

                      COUNT NINE: FOURTH ELEMENT
                    (KNOWING AND WILLFUL CONDUCT)

      The fourth element that the government must prove beyond a reasonable

doubt is that the defendant acted knowingly and willfully.

      As you know by now, an act is done knowingly if it is done purposely and

voluntarily, as opposed to mistakenly or accidentally.

      An act is done willfully if it is done with an intention to do something the law

forbids, a bad purpose to disobey the law.




                                   AUTHORITY

          Adapted from Sand, Instruction 36-7.




                                         60
       Case 1:17-cr-00548-PAC Document 201 Filed 11/27/19 Page 65 of 76



                                   Request No. 55

                  COUNT NINE: FIFTH ELEMENT
       (MATTER WITHIN JURISDICTION OF THE UNITED STATES
                        GOVERNMENT)

      The fifth element that the government must establish beyond a reasonable

doubt is that the statement was made with regard to a matter within the

jurisdiction of the government of the United States. To be within the jurisdiction of

the government of the United States means that the statement must concern an

authorized function of that department or agency.

      It is not necessary for the government to prove that the defendant had actual

knowledge that the false statement was to be used in a matter that was within the

jurisdiction of the government of the United States. It is sufficient to satisfy this

element if you find that the false statement was made with regard to a matter

within the jurisdiction of the government of the United States.




                                    AUTHORITY

           Adapted from Sand, Instruction 36-8.




                                           61
      Case 1:17-cr-00548-PAC Document 201 Filed 11/27/19 Page 66 of 76



                                   Request No. 56

                                   COUNT TEN:

                     Obstruction of Justice, 18 U.S.C. § 1503

      The relevant statute on this subject is 18 U.S.C. § 1503. It provides: “Whoever

corruptly … influences, obstructs or impedes, or endeavors to influence, obstruct or

impede the due administration of justice [shall be guilty of a crime].”




                                          62
      Case 1:17-cr-00548-PAC Document 201 Filed 11/27/19 Page 67 of 76



                                  Request No. 57

                 COUNT TEN: ELEMENTS OF THE OFFENSE

      In order to prove the defendant guilty of Count Ten, the government must

prove each of the following three elements beyond a reasonable doubt.

      First, that on or about the date set forth in the indictment, there was a

proceeding pending before a federal court or a federal grand jury.

      Second, that the defendant knew of the proceeding; and

      Third, that the defendant corruptly acted to obstruct or impede, or

endeavored to obstruct or impede the proceeding.




                                   AUTHORITY

          Adapted from Sand, Instruction 46-3.




                                         63
       Case 1:17-cr-00548-PAC Document 201 Filed 11/27/19 Page 68 of 76



                                 Request No. 58

         COUNT TEN: FIRST ELEMENT (OFFICIAL PROCEEDING)

      The first element of Count Ten the government must prove beyond a

reasonable doubt is that on or about March through November of 2017, the dates

set forth in the indictment, there was a proceeding pending before a federal grand

jury or a federal court.




                                  AUTHORITY

           Adapted from Sand, Instruction 46-4.




                                         64
      Case 1:17-cr-00548-PAC Document 201 Filed 11/27/19 Page 69 of 76



                                 Request No. 59

             COUNT TEN: SECOND ELEMENT (KNOWLEDGE)

      The second element of Count Ten is that the defendant knew that such a

proceeding was in progress. In order to satisfy this element, the government must

prove that the defendant knew on or about the date charged that a grand jury

proceeding was in progress.




                                  AUTHORITY

          Adapted from Sand, Instruction 46-5.




                                        65
       Case 1:17-cr-00548-PAC Document 201 Filed 11/27/19 Page 70 of 76



                                    Request No. 60

                         COUNT TEN: THIRD ELEMENT
                       (ACTED TO OBSTRUCT OR IMPEDE)

      The final element of Count Ten is that the defendant did corruptly obstruct or

impede, or corruptly endeavor to obstruct or impede, the proceeding.

      The word “corruptly” means having the improper motive or purpose of

obstructing justice.

      Success of the endeavor is not an element of the crime. The term endeavor is

designed to reach all conduct that is aimed at influencing, intimidating and

impeding jurors (or judges or officers). Thus, it is sufficient to satisfy this element if

you find that the defendant knowingly acted in a way that obstructed or had the

natural and probable effect of obstructing justice from being duly administered.




                                     AUTHORITY

           Adapted from Sand, Instruction 46-6.




                                            66
      Case 1:17-cr-00548-PAC Document 201 Filed 11/27/19 Page 71 of 76



                                  Request No. 61

                                 COUNT ELEVEN:

                      Contempt of Court, 18 U.S.C. § 401(3)

Count Eleven charges the defendant with violating § 401(3) of Title 18 of the United

States Code. That subsection provides: “A court of the United States shall have

power to punish … such contempt of its authority … as … [d]isobedience or

resistance to its lawful writ, process, rule, decree or command.”




                                          67
      Case 1:17-cr-00548-PAC Document 201 Filed 11/27/19 Page 72 of 76



                                  Request No. 62

                 COUNT ELEVEN: ELEMENTS OF THE OFFENSE

      In order to sustain its burden of proving the charge of contempt, the

government must establish beyond a reasonable doubt each of the following three

elements:

      First, that the Court issued a protective order that applied to the defendant.

      Second, that the defendant disobeyed or disregarded that order.

      Third, that the defendant acted willfully and knowingly in disobeying the

Court’s order.




                                   AUTHORITY

            Adapted from Sand, Instruction 20-12.




                                         68
       Case 1:17-cr-00548-PAC Document 201 Filed 11/27/19 Page 73 of 76



                                   Request No. 63

            COUNT ELEVEN: FIRST ELEMENT (COURT ORDER)

      The first element of the offense of contempt is that the Court gave a certain

order to the defendant. If you find from the evidence that the Court ordered the

defendant to [description of order of the court], I instruct you as a matter of law that

this order was lawful and proper in every respect and, further, that it did not

violate any constitutional or other legal rights of the defendant.




                                    AUTHORITY

          Adapted from Sand, Instruction 20-13.




                                          69
       Case 1:17-cr-00548-PAC Document 201 Filed 11/27/19 Page 74 of 76



                                    Request No. 64

                      COUNT ELEVEN: SECOND ELEMENT
                          (DISREGARD OF ORDER)

       The second element of the offense of contempt is that the defendant

disobeyed or disregarded the Court’s order. Court orders must be precisely and

promptly obeyed. If you find, therefore, that the defendant failed to comply with the

court’s order to [description of order of the court], this element of the offense is

satisfied.




                                     AUTHORITY

             Adapted from Sand, Instruction 20-14.




                                           70
       Case 1:17-cr-00548-PAC Document 201 Filed 11/27/19 Page 75 of 76



                                    Request No. 65

                       COUNT ELEVEN: THIRD ELEMENT
                        (WILLFULLY AND KNOWINGLY)

      The third element of the offense of contempt is that the defendant acted

knowingly and willfully. Contempt is defined as a “willful disregard or disobedience

of public authority.” In order to be guilty of criminal contempt, therefore, it is

essential that the defendant acted knowingly and with the specific intent to disobey

or disregard the order of the court. A person acts knowingly if he acts intentionally

and voluntarily and not because of ignorance, mistake, accident or carelessness. I

instruct you that if you find beyond a reasonable doubt that the defendant

understood this Court’s order and consciously refused to obey that order, the

defendant’s conduct would then be knowing and willful, and this element of the

offense would be satisfied.




                                     AUTHORITY

           Adapted from Sand, Instruction 20-15.




                                           71
Case 1:17-cr-00548-PAC Document 201 Filed 11/27/19 Page 76 of 76



                              Respectfully submitted,

                                          /s/
                             Edward S. Zas
                             Allegra M. Glashausser
                             Federal Defenders of New York, Inc.
                             52 Duane Street, 10th Floor
                             New York, New York 10007
                             Tel.: (212) 417-8742

                             Sabrina P. Shroff
                             233 Broadway
                             New York, New York 10007

                             Counsel for Defendant Joshua Adam Schulte




                              72
